Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07092 Name of Fund: The BlackRock Florida Insured Municipal 2008 Term Trust (BRF) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, The BlackRock Florida Insured Municipal 2008 Term Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock Florida Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Florida - 47.8% Collier County, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Cleveland Clinic Health Systems), VRDN, Series C-1, 4.25%, 1/01/35 (a)(b) $ 350 $ 350,000 Dade County, Florida, Special Obligation Revenue Refunding Bonds, CABS, Series B, 5.695%, 10/01/08 (c)(d) Dade County, Florida, Special Obligation Revenue Refunding Bonds, CABS, Series B, 5.695%, 10/01/08 (c)(d)(e) Florida Municipal Loan Council Revenue Bonds, Series C, 3.50%, 11/01/08 (f) Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Refunding Bonds, Series C, 3.50%, 10/01/08 (f) Jacksonville, Florida, Excise Taxes Revenue Refunding Bonds, Series A, 4.25%, 10/01/08 (c) Jacksonville, Florida, Sales Tax Revenue Bonds, 4.10%, 10/01/08 (c) Jacksonville, Florida, Sales Tax Revenue Refunding Bonds, 3.125%, 10/01/08 (g) Lakeland, Florida, Electric and Water Revenue Refunding Bonds, First Lien, Series B, 5.90%, 10/01/08 (h) Miami, Florida, GO, Refunding, 5.90%, 12/01/08 (g) Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), VRDN, 4.30%, 10/01/15 (a)(b) Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), VRDN, Series A-1, 9%, 10/01/41 (a)(b)(h) Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), VRDN, Series A-2, 4.25%, 10/01/41 (a)(b)(h) Orange County, Florida, Tourist Development Tax, Revenue Refunding Bonds, Series A, 4%, 10/01/08 (c) Orange County, Florida, Tourist Development Tax, Revenue Refunding Bonds, Series A, 5.85%, 10/01/08 (e)(f) Orange County, Florida, Tourist Development Tax, Revenue Refunding Bonds, Series A, 5.85%, 10/01/08 (f) Orlando, Florida, Waste Water System, Revenue Refunding Bonds, Series A, 3.25%, 10/01/08 (c) Orlando-Orange County Expressway Authority, Florida, Expressway Revenue Refunding Bonds, VRDN, Series C-1, 6.50%, 7/01/25 (a)(b)(h) Orlando-Orange County Expressway Authority, Florida, Expressway Revenue Refunding Bonds, VRDN, Series C-2, 6.50%, 7/01/25 (a)(b)(h) Osceola County, Florida, Infrastructure Sales Surplus Tax Revenue Bonds, 3.75%, 10/01/08 (c) Palm Beach County, Florida, School Board, COP, VRDN, Series B, 8.05%, 8/01/27 (a)(b)(h) Portfolio Abbreviations . To simplify the listings of portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. CABS Capital Appreciation Bonds GO General Obligation Bonds COP Certificates of Participation VRDN Variable Rate Demand Notes 1 BlackRock Florida Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Saint Petersburg, Florida, Health Facilities
